          Case 2:19-cv-01949-RFB-VCF Document 29 Filed 09/30/20 Page 1 of 4




 1   MARGARET A. MCLETCHIE, Nevada Bar No. 10931
     ALINA M. SHELL, Nevada Bar No. 11711
 2   MCLETCHIE LAW
 3   701 East Bridger Ave., Suite 520
     Las Vegas, Nevada 89101
 4   Telephone: (702) 728-5300; Fax: (702) 425-8220
     Email: maggie@nvlitigation.com
 5   Attorneys for Plaintiff Mary Benson
 6
                                 UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
 9        MARY BENSON, an individual,                     Case. No.: 2:19-cv-01949-RFB-VCF

10                      Plaintiff,                        STIPULATION AND ORDER TO
                                                          EXTEND DISCOVERY
11
                 vs.                                      DEADLINES
12                                                        (SECOND REQUEST)
          LAS VEGAS METROPOLITAN POLICE
13        DEPARTMENT, in its official capacity; and, [ECF No. 26]
          BRET EMPEY, in his official capacity as
14
          Sergeant of the Las Vegas Metropolitan
15        Police Department;

16                      Defendants.
17              Pursuant to Fed. R. Civ. P. 16(b)(4) and Local Rule 26-4, Plaintiff MARY
18   BENSON and Defendants LAS VEGAS METROPOLITAN POLICE DEPARTMENT and
19   BRET EMPEY (“LVMPD Defendants”), by their respective counsel, hereby submit this
20   Stipulation and Order to Extend Discovery Deadlines (Second Request) to request the Court
21   to continue the pretrial and trial dates by ninety (90) days.
22   I.         DISCOVERY CUT-OFF DEADLINES
23              A.     The discovery cut-off date shall be rescheduled from November 30, 2020
24   to March 1, 2021;
25              B.     The deadline for the initial disclosure of experts and expert reports shall be
26   rescheduled from September 30, 2020 to December 29, 2020;
27              C.     The deadline for the disclosure of rebuttal experts and their reports shall be
28   rescheduled from October 30, 2020 to January 28, 2021;


                                                      1
       Case 2:19-cv-01949-RFB-VCF Document 29 Filed 09/30/20 Page 2 of 4




 1             D.   The deadline to file dispositive motions shall be rescheduled from
                                      21
 2   December 29, 2020 to March 31, 2020; and
 3             E.      The deadline to file the Joint Pretrial Order shall be rescheduled from
 4   January 28, 2021 to April 30, 2021.
 5   II.       REASON FOR THE REQUESTED EXTENSION
 6                             Pursuant to Local Rule 26-4, the Parties submit that good cause
 7   exists for the extension requested. This is the second request for an extension in this case.
 8   The Parties acknowledge that, pursuant to LR 26-4, a stipulation to extend a deadline set
 9   forth in a discovery plan must be submitted to the Court no later than 21 days before the
10   expiration of the subject deadline, and that a request made within 21 days must be supported
11   by a showing of good cause. Here, the deadline for the initial disclosure of initial experts and
12   initial expert reports is currently September 30, 2020. Thus, the instant stipulation to extend
13   the deadline for initial expert disclosures is untimely. However, good cause exists to consider
14   this request to extend the deadline for initial expert disclosures. Plaintiff has alleged that she
15   has suffered economic damages as a result of her constructive termination, including but not
16   limited to lost current and future pension income and benefits, lost vacation and sick time,
17   lost current and future medical insurance benefits, and lost income, for which an expert
18   witness(es) will be necessary to assess one or more of these areas. Due to the respective
19   workloads of the Parties’ counsel, coupled with the restrictions put in place as a result of the
20   COVID-19 pandemic, the Parties seek this extension to allow additional time to secure initial
21   expert witnesses and, absent this extension of time for initial expert disclosures, both parties
22   will be deprived of expert analysis of Plaintiff’s asserted damages. Accordingly, the Parties
23   submit that good cause exists to excuse the untimely request to extend the initial expert
24   disclosure deadline.
25             WHEREAS, the Parties have been diligently conducting discovery. Since January
26   2020, the Parties have propounded and responded to requests for written discovery; have
27   produced documents relating to liability issues; and have been working to coordinate
28   depositions.



                                                      2
       Case 2:19-cv-01949-RFB-VCF Document 29 Filed 09/30/20 Page 3 of 4




 1            WHEREAS, additional time is needed for discovery due to the current State of
 2   Emergency resulting from the COVID-19 virus, including ongoing office closures and
 3   limitations on travel and personal contact, the Parties have been limited in their ability to
 4   conduct depositions.
 5   III.     STATUS OF DISCOVERY EFFORTS TO DATE
 6            The following discovery has been completed to date:
 7            1.      LVMPD Defendants provided their Fed. R. Civ. P. 26.1 Production of
 8   Documents and Witness List on January 6, 2020;
 9            2.      Plaintiff Mary Benson provided her Fed. R. Civ. P. 26.1 Production of
10   Documents and Witness List on January 7, 2020;
11            3.      LVMPD Defendants propounded their First Set of Requests for Production
12   of Documents to Plaintiff Mary Benson on January 17, 2020;
13            4.      Plaintiff Mary Benson responded to LVMPD Defendants’ First Set of
14   Requests for Production of Documents on March 10, 2020;
15            5.      Plaintiff provided her First Supplement to her Fed. R. Civ. P. 26.1
16   Production of Documents and Witness List on March 10, 2020;
17            6.      Plaintiff Mary Benson propounded her First Set of Requests for Production
18   of Documents to Defendant Sgt. Bret Empey on March 13, 2020;
19            7.      Plaintiff Mary Benson propounded her First Set of Requests for Production
20   of Documents to Defendant Las Vegas Metropolitan Police Department on March 13, 2020.
21            8.      LVMPD Defendants provided their First Supplement to their Fed. R. Civ.
22   P. 26.1 Production of Documents and Witness List on May 11, 2020;
23            9.      Defendant Sgt. Bret Empey responded to Plaintiff Mary Benson’s First Set
24   of Requests for Production of Documents on May 11, 2020; and
25            10.     Defendant Las Vegas Metropolitan Police Department responded to
26   Plaintiff Mary Benson’s First Set of Requests for Production of Documents on May 11, 2020.
27   IV.      DISCOVERY REMAINING
28   The Parties agree that the following discovery must be completed:



                                                    3
       Case 2:19-cv-01949-RFB-VCF Document 29 Filed 09/30/20 Page 4 of 4




 1            1.     The deposition of Plaintiff;
 2            2.     The depositions of Defendants;
 3            3.     The depositions of witnesses;
 4            4.     The deposition(s) of the Defendants’ Person(s) Most Knowledgeable;
 5            5.     The deposition(s) of expert witness(es) designated by all Parties;
 6            6.     Additional written discovery; and
 7            7.     Additional records collection.
 8   V.       CONCLUSION
 9            Based on the above, requisite good cause exists to warrant an extension of the
10   Scheduling Order (ECF No. 26) deadlines. Accordingly, the Parties respectfully request that
11   this Court extend the current deadlines by ninety (90) days in order to allow all Parties to
12   adequately complete discovery and to resolve present scheduling conflicts.
13            IT IS SO STIPULATED.
14   DATED this the 30th day of September, 2020. DATED this the 30th day of September, 2020.
15   MARQUIS AURBACH COFFING                          MCLETCHIE LAW
16
     /s/ Nick D. Crosby                               /s/ Alina M. Shell
17   Nick D. Crosby, NBN 8996                         Margaret A. McLetchie, NBN 10931
     10001 Park Run Drive                             Alina M. Shell, NBN 11711
18   Las Vegas, NV 89145                              701 East Bridger Ave., Suite 520
     Email: ncrosby@maclaw.com                        Las Vegas, NV 89101
19
     Attorney for LVMPD Defendants                    Email: maggie@nvlitigation.com
20                                                    Attorneys for Mary Benson

21
                                              ORDER
22
                                            IT IS SO ORDERED.
23                                                                   September
                                                        30th
                                            DATED this        day of                      , 2020.
24
25
26
27                                          U.S. MAGISTRATE JUDGE

28



                                                      4
